Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 April 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes April 13. 1779.—
I recvd your Favour of the 8th Instant per this days post.— I am surely the most unlucky of all accused Persons for all my Endeavours to bring on a Trial are unsuccessfull. Of the Gentlemen named there remains here only three Mr Johnson Mr Gridley & Mr Schweighauser the two last are so ill as to make their attendance impossible, and Mr S, I have reason to believe, would not attend if he was well.— So I am just where I was.—
I thank you for your advice as to the algebraic Calculation & I will follow it. I have used it already in one or two Instances with some Success, but in the matrimonial Way I a little differ from your Opinion, & instead of my never being married if I don’t “use it” I am afraid I never shall be married if I do, for the negative Column seems in this Instance the weightiest. Before a Man is married he must fall in love and this seems to be as involuntary an act as falling into a Well—which requires something more than algebra to get out of.—I begin however to see more reasons on the favourable side than I used to, and I believe the next time I fall I shall endeavour rather to make myself content in, than (as I have hitherto done) scramble out.—
Excuse my Badinage & believe me ever with great Respect your dutifull & affectionate Kinsman
Jona Williams J
Inclose a Letter to Dr Ingenhouse which please to read & then forward.—The Honble. Doctor Franklin
